[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER
The respondent has failed to establish probable cause to support a finding that the construction services he provided were provided "by virtue of an agreement with or the consent of the [applicant] or by the consent of some person having authority from or rightfully acting for [the applicant]. . ." Newtown Associates v. Northeast Structures, Inc., 15 Conn. App. 633, 637 (1988). More specifically, there is no evidence of an agreement or of the kind of consent required by law. Avery v. Smith, 96 Conn. 223,228 (1921); Newtown Associates v. Northeast Structures, Inc., supra 640.
The application is granted and the lien therein described is discharged.
So ordered.
GAFFNEY, J.